Citation Nr: 0721591	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  97-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for PTSD.  The 
veteran and his spouse testified at RO hearings in February 
1997 and September 1999.  In May 2000, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
in Washington, D.C.  A transcript of each hearing was 
produced and has been included in the claims folder for 
review.  

The Board denied this claim in August 2000, after having 
reopened it based on new and material evidence.  The veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  A January 2002 Court 
order granted a joint motion vacating and remanding the 
portion of the Board's decision denying service connection 
for PTSD.  In August 2003, the Board remanded the case to the 
RO for additional development, which subsequently was 
accomplished.  The Board again denied the service connection 
claim for PTSD in April 2005.  The veteran appealed this 
decision to the Court for a second time; and in September 
2006, the Court granted a joint motion vacating and remanding 
the Board's April 2005 decision.


FINDING OF FACT

Resolving all doubt in the veteran's favor, the record 
includes a medical diagnosis of PTSD; credible evidence that 
supports the veteran's claimed in-service stressors of sniper 
fire and mortar attacks, and racial violence and hostility; 
and medical evidence of a nexus between the PTSD diagnosis 
and the veteran's Vietnam experiences.



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  He has 
submitted numerous statements and testimony regarding his 
claimed in-service stressors, including being under mortar 
and rocket fire in DaNang and experiencing racial violence 
and hostility while aboard the USS Constellation.  The 
veteran's wife testified in February 1997 that the veteran 
did not like being around people.  The veteran's mother also 
submitted a statement in support of his claim, attesting to 
the veteran's change in behavior after his service in 
Vietnam.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
A claimed non-combat stressor must be verified, and the 
veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  Cohen v. Brown, 10 Vet. App. 
at 146-47.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows multiple PTSD diagnoses related 
to the veteran's reported stressors.  

A September 1993 private psychological evaluation shows a 
diagnosis of PTSD, based on the veteran's reports that he 
received a shrapnel injury to the head while stationed near 
DaNang Air Base.  

An August 1996 private psychiatric evaluation also shows a 
diagnosis of PTSD based on the veteran's reports that he was 
stationed at DaNang Air Station in North Vietnam for 
approximately eight weeks, where he experienced constant 
mortar fire, sniper fire, and other kinds of shellings, 
including rocket fire.  He indicated that most of the time 
the fire was quite a distance from him, but there were at 
least a few occasions when rounds would come within a hundred 
yards. 

A February 1997 private psychologist diagnosed the veteran 
with PTSD, noting that the veteran reported experiencing fear 
for his life during his duty in Vietnam and was reportedly 
shot at by snipers and hit in the head by shrapnel.  

In July 1997, a private psychologist diagnosed the veteran 
with PTSD, noting that the deck log sheets showed various 
injuries sustained during fights, brawling, and stabbings, 
absentees throughout the ship for duties because of fear, the 
commanding officer going up for charges because of 
discrimination against a majority of African-Americans, and 
an ex-comrade pushed overboard.

A May 2004 VA examination report shows the veteran stated, 
when asked what he thought caused his PTSD, that there was a 
lot of racial tension and chaos.  He further noted that he 
witnessed his friend dying, stabbed, murdered and that the 
minorities on the ship had menial jobs, rather than what they 
were trained for, which caused a lot of accidents.  Last, he 
noted that there was a lot of hostility between the enlistees 
and the superior officers.  The examiner found that only the 
murder of the veteran's friend could be considered as a basis 
for PTSD.  

The next issue is whether the stressors, which were the bases 
of the PTSD diagnoses, have been corroborated, specifically 
being under fire while serving in DaNang and experiencing 
racial tension and violence on board the USS Constellation.

The veteran's personnel records show that he was a student 
from February 12, 1972 to March 10, 1972, and then served 
aboard the USS Constellation from April 22, 1972 to November 
8, 1972.  The period between this from April 2, 1972 to April 
22, 1972, the veteran was in transient status.  The personnel 
records do not provide any clear evidence of where exactly 
the veteran was before reporting aboard the USS 
Constellation.  The veteran submitted a statement in March 
2004, however, that he actually was received at and stationed 
in DaNang on April 2, 1972, which is where he submitted 
numerous statements that he was exposed to sniper and mortar 
attacks, including being struck in the head by a shell 
fragment.  The service medical records do not show any 
treatment for a shrapnel wound to the head.  The veteran 
testified in the May 2000 Board hearing, however, that the 
piece of shrapnel that hit him in the head was little and did 
not cause a deep wound or require any medical treatment.  The 
veteran is competent to testify as to that which he 
experienced.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While there is no direct evidence that he was 
involved in sniper fire and mortar attacks in DaNang, the 
Court generally has held that the absence of evidence may not 
be relied on to deny a claim, particularly when the veteran's 
testimony makes the evidence for and against the claim 
relatively equally-balanced.  See Williams v. Brown, 4 Vet. 
App. 270 (1993); Rowell v. Principi, 4 Vet. App. 9, 19 
(1993).     

Regarding the reports of racial incidents aboard the USS 
Constellation, the record shows that an informal 
investigation was launched regarding an incident of group 
protest involving primarily African American servicemen 
aboard the USS Constellation beginning on November 3, 1972.  
The investigative report notes that on November 1, 1972, an 
informal meeting of African American servicemen was held and 
a Commanding Officer informed the group that their claim of 
discrimination was unfounded.  While the group was 
dispersing, a small group of African American men reportedly 
attacked a Caucasian sailor.  On November 2, 1972, the 
Commanding Officer identified 15 African American men who 
were considered agitators and directed immediate action to 
discharge these men.  Rumors reportedly spread that 250 
African American men were going to be sent off the ship and 
given general discharge.  On November 3, 1972, there was a 
report of a group of 60 men, predominantly African American, 
harassing Caucasian sailors while they were eating in mess 
decks and that a pseudo sit-down in the mess deck evolved.  
Some time during the night of November 3, 1972, 17 knives 
were reported stolen from a wardroom storeroom.  

Ships logs show that on November 14, 1972, an individual was 
suspected to be involved in a stabbing and also reported that 
he had been stabbed.  A November 14, 1972 ship log noted that 
a stabbing occurred; and a fight reportedly broke out on 
November 10, 1972.  An injury also occurred on November 11, 
1972.  A November 14, 1972 ship log generally notes that a 
Commanding Officer was pending charges.  

The informal investigative report notes that the veteran was 
one of the service members who was interviewed on November 
17, 1972, regarding the group protest incident.  His service 
dates aboard the USS Constellation also coincide with some of 
the reported racial incidents.  This places the veteran in 
the vicinity of the documented incidents of racial violence.  
Thus, it is not necessary that his exact location be 
pinpointed.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.  

Based on the foregoing, there is enough corroborative 
evidence to substantiate the veteran's reports of in-service 
stressors.  At the least, the evidence for and against the 
in-service occurrence of stressors is equally-balanced.

As the record shows medical diagnoses of PTSD, credible 
evidence that supports the veteran's claimed in-service 
stressors of exposure to mortar and sniper fire, and racial 
hostility and violence, and medical evidence of a nexus 
between diagnosed PTSD and the veteran's Vietnam experiences, 
resolving all doubt, the evidence supports a grant of service 
connection for PTSD.  See 38 C.F.R. §§ 3.102, 3.304(f).  

The veteran's service connection claim for PTSD has been 
considered with respect to the duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

 
ORDER
	
Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


